                 Case 19-10234-KG             Doc 353       Filed 03/29/19         Page 1 of 40



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
THINGS REMEMBERED, INC., et al., 1                                )   Case No. 19-10234 (KG)
                                                                  )
                                                                  )   (Joint Administration Requested)
                                   Debtors.                       )
                                                                  )   Re: Docket Nos. 22 & 70

             FINAL ORDER (A) AUTHORIZING POSTPETITION USE
    OF CASH COLLATERAL, (B) GRANTING ADEQUATE PROTECTION TO THE
           PREPETITION SECURED LENDERS, (C) MODIFYING THE
           AUTOMATIC STAY AND (D) GRANTING RELATED RELIEF


         Upon the motion [Docket No. 22] (the “Motion”) of the debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) for entry of

an interim order (the “Interim Order”) and a final order (this “Final Order”): (a) authorizing the

Debtors, pursuant to sections 105, 361, 362, 363, and 507 of title 11 of the United States Code

(the “Bankruptcy Code”) to (i) use cash collateral, as such term is defined in section 363(a) of

the Bankruptcy Code (“Cash Collateral”), and all other Prepetition Collateral (as defined herein),

solely in accordance with the terms of this Final Order, and (ii) provide adequate protection to

Cortland Capital Market Services LLC (“Cortland”), as administrative agent (in such capacity,

the “Prepetition Agent”) under the Credit Agreement (as defined herein), and the other

Prepetition Secured Lenders (as defined herein); (b) authorizing the grant of adequate protection

liens on the proceeds and property recovered in respect of the Debtors’ claims and causes of

action (but not on the actual claims and causes of action) arising under Bankruptcy Code sections



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Things Remembered, Inc. (2696); TRM Holdco Corp. (5858); and TRM Holdings
    Corporation (2354). The location of the Debtors’ service address is: 5500 Avion Park Drive, Highland Heights,
    Ohio 44143.



{1229.002-W0055100.}
              Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 2 of 40



544, 545, 547, 548, 549, and 550 or any other similar state or federal law (collectively, the

“Avoidance Actions”); (c) modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

this Final Order; (d) except to the extent of the Carve Out (as defined herein), waiving all rights

to surcharge any Prepetition Collateral or Collateral (as defined herein) under sections 506(c) or

552(b) of the Bankruptcy Code or any other applicable principle of equity or law; and (e)

granting related relief; and the Court having considered the Motion, the Declaration of Robert J.

Duffy, Chief Restructuring Officer of the Debtors, in Support of Debtors’ Chapter 11 Petitions

and First Day Motions [Docket No. 22] (the “First Day Declaration”), the evidence submitted or

adduced and the arguments of counsel made at the hearing to consider the entry of, among other

things, the Interim Order (the “Interim Hearing”), and the hearing, if any, to consider entry of the

Final Order (the “Final Hearing”), and the record of these Chapter 11 Cases; and notice of the

Motion, the Interim Hearing and the Final Hearing, if any, having been given in accordance with

Bankruptcy Rules 2002, 4001(b), (c), and (d), and 9014 and the applicable Local Rules; and all

objections, if any, to the relief requested in the Motion on a final basis having been withdrawn,

resolved, or overruled by the Court; and it appearing that entry of this Final Order is in the best

interests of the Debtors, their estates, creditors, and equity holders, and essential for the

maximization of the assets of the Debtors’ business; and after due deliberation and consideration,

and for good and sufficient cause appearing therefor;




                                              2
                Case 19-10234-KG             Doc 353       Filed 03/29/19         Page 3 of 40



        THE COURT HEREBY MAKES THE FOLLOWING FINDINGS OF FACT AND

CONCLUSIONS OF LAW: 2

        A.       Petition Date. On February 6, 2019 (the “Petition Date”), each of the Debtors

filed a voluntary petition under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

        B.       Debtors in Possession.          The Debtors are continuing in the management and

operation of their businesses and properties as debtors in possession pursuant to Bankruptcy

Code sections 1107 and 1108. No trustee or examiner has been appointed in these chapter 11

cases. On February 15, 2019, the Office of the U.S. Trustee for the District of Delaware

appointed an official committee of unsecured creditors (the “Creditors’ Committee”).

        C.       Jurisdiction and Venue. This Court has jurisdiction over these proceedings, and

the persons and properties affected hereby, pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware dated February 29, 2012. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

The Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

        D.       Debtors’ Representations. Subject to the limitations contained in paragraph 4

below, the Debtors represent, admit, stipulate, and agree (collectively, the “Debtors’

Stipulations”) as follows:

                 (i)      Loan Documents. Prior to the Petition Date, certain of the Prepetition

Secured Parties (as defined herein) made certain loans, advances, and other extensions of credit

pursuant to that certain Credit Agreement, dated as of May 24, 2012 (as amended, restated,

amended and restated, supplemented, waived, or otherwise modified, the “Credit Agreement”

2
    Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
    of fact pursuant to Fed. R. Bankr. P. 7052.

                                                     3
              Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 4 of 40



and, collectively with all agreements, documents, notes, mortgages, security agreements,

pledges, guarantees, subordination agreements, deeds, instruments, indemnities, indemnity

letters, fee letters, assignments, charges, amendments, and any other agreements delivered

pursuant thereto or in connection therewith, including the “Loan Documents” (as defined

therein) the “Loan Documents”), by and among Things Remembered, Inc., as borrower

(“TRM”), and TRM Holdings Corporation, as holdings (“TRM Holdings”, and together with

TRM, collectively, the “Loan Parties”), the Term Lenders (as defined in the Credit Agreement)

from time to time party thereto (the “Secured Term Lenders”), the Revolving Credit Lenders (as

defined in the Credit Agreement) from time to time party thereto (the “Secured Revolving

Lenders”, and together with the Secured Term Lenders, collectively the “Prepetition Secured

Lenders”), and the Prepetition Agent (collectively with the Prepetition Secured Lenders, and any

other “Secured Party” (as defined in the Credit Agreement), the “Prepetition Secured Parties”).

All indebtedness, liabilities, and obligations under the Loan Documents, specifically to the extent

constituting “Obligations” (as defined in the Credit Agreement), including with respect to (i) the

Revolving Credit Facility (as defined in the Credit Agreement; such obligations the “Revolving

Credit Obligations”) and (ii) the Term Facility (as defined in the Credit Agreement; such

obligations, the “Term Obligations”), are collectively referred to herein as the “Prepetition

Secured Obligations”. Each of the Loan Documents is valid, binding, and, subject to applicable

bankruptcy law, enforceable against the Loan Parties in accordance with its terms.

               (ii)   Revolving Credit Obligations. As of the Petition Date, the Loan Parties

were justly and lawfully indebted and liable under the Loan Documents, without defense,

counterclaim, or offset of any kind to the Secured Revolving Lenders, and in the aggregate

amount of not less than $18,723,738.81 in respect of loans and other financial accommodations



                                             4
              Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 5 of 40



made by the Secured Revolving Lenders, including accrued and unpaid interest, fees, and costs

and expenses with respect to the foregoing.

               (iii)   Term Obligations. As of the Petition Date, the Loan Parties were justly

and lawfully indebted and liable under the Loan Documents, without defense, counterclaim, or

offset of any kind to the Secured Term Lenders in the aggregate amount of not less than

$124,921,105.40 in respect of loans and other financial accommodations made by the Secured

Term Lenders, pursuant to, and in accordance with, the Loan Documents, including accrued and

unpaid interest, fees, and costs and expenses with respect to the foregoing.

               (iv)    Liens and Collateral. Pursuant to and as more particularly described in

the Loan Documents, the Prepetition Secured Obligations are secured by, among other things,

first priority liens and mortgages on, security interests in, and assignments and pledges of

(collectively, the “Prepetition First Priority Liens”), all of the Loan Parties’ right, title, and

interest in substantially all of the Loan Parties’ property, other than certain excluded assets (as

more fully described in the Loan Documents, the “Prepetition Collateral”), subject to any other

valid, perfected, and unavoidable lien or security interest otherwise existing as of the Petition

Date that is senior to the security interest of the Prepetition Secured Parties (collectively, the

“Permitted Prior Liens” and each a “Permitted Prior Lien”).

               (v)     Validity of Prepetition First Priority Liens and Prepetition Secured

Obligations. The Prepetition First Priority Liens are (a) valid, binding, perfected, duly recorded

and enforceable liens on, and security interests in, all of the Prepetition Secured Parties’

respective right, title, and interest in, and to, the Prepetition Collateral, and (b) not subject to,

pursuant to the Bankruptcy Code or other applicable law (foreign or domestic), avoidance,

disallowance, reduction, recharacterization, recovery, subordination (whether equitable,



                                              5
              Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 6 of 40



contractual, or otherwise), attachment, offset, recoupment, counterclaim, defense, “claim” (as

defined in the Bankruptcy Code), impairment, or any other challenge of any kind by any person

or entity. The Prepetition First Priority Liens were granted to the respective Prepetition Secured

Parties for fair consideration and reasonably equivalent value, and were granted in consideration

of the making and/or continued making of loans, commitments, and/or other financial

accommodations under the Loan Documents. No portion of the Prepetition Secured Obligations

or any payments made to the Prepetition Secured Parties or applied to or paid on account of the

obligations owing under the Loan Documents prior to the Petition Date is subject to any contest,

attack, rejection, recovery, recoupment, reduction, defense, counterclaim, offset, subordination,

recharacterization, avoidance, or other claim, cause of action, or other challenge of any nature

under the Bankruptcy Code or applicable nonbankruptcy law.

               (vi)    Adequate Protection for the Prepetition Secured Parties. As a result of

the authorization for the Debtors to use the Cash Collateral, the use, sale, or lease of the

Prepetition Collateral, and the imposition of the automatic stay, the Prepetition Secured Parties

are entitled to receive adequate protection pursuant to Bankruptcy Code sections 361, 362, 363,

and 364 for any diminution in the value, from and after the Petition Date, of their interests in the

Prepetition Collateral (including the Cash Collateral) resulting from the automatic stay and/or

from the Debtors’ use, sale or lease of the Prepetition Collateral, or otherwise during the chapter

11 cases. As adequate protection, the Prepetition Secured Parties will receive the adequate

protection described in this Final Order (including the adequate protection set forth in paragraph

8 hereof). In light of such adequate protection, the Prepetition Secured Parties have consented to

the Debtors’ use of the Cash Collateral, solely on the terms and conditions set forth in this Final

Order. The adequate protection provided herein and other benefits and privileges contained



                                              6
                Case 19-10234-KG       Doc 353     Filed 03/29/19     Page 7 of 40



herein are consistent with and authorized by the Bankruptcy Code and are necessary to obtain

such consent.

       E.       Good Cause. Good cause has been shown for entry of this Final Order, and the

entry of this Final Order is in the best interests of the Debtors and their estates and creditors.

Among other things, the relief granted herein will permit the Debtors to preserve and maintain

the value of their assets. The stipulated terms of the Debtors’ use of Cash Collateral and

proposed adequate protection arrangements, as set forth in this Final Order, are fair and

reasonable under the circumstances, and reflect the Debtors’ exercise of prudent business

judgment consistent with their fiduciary duties.

       F.       Good Faith. The Debtors’ use of Cash Collateral has been negotiated in good

faith and at arms’ length among the Debtors and the Prepetition Secured Parties and the

Prepetition Secured Parties’ consent to the Debtors’ use of Cash Collateral shall be deemed to

have been made in “good faith.”

       G.       Notice. The Debtors have caused notice of the Motion, the Interim Hearing and

the Final Hearing and the relief requested therein to be provided by facsimile, email, overnight

courier, or hand delivery on the following parties: (i) the Office of the U.S. Trustee for the

District of Delaware; (ii) the holders of the 30 largest unsecured claims against the Debtors (on a

consolidated basis); (iii) the Prepetition Agent; (iv) counsel to the Prepetition Agent; (v) the

United States Attorney’s Office for the District of Delaware; (vi) the Internal Revenue Service;

(vii) the state attorneys general for all states in which the Debtors conduct business; (viii) all

parties who are known, after reasonable inquiry, to have asserted a lien, encumbrance, or claim

in the Prepetition Collateral; (ix) the Creditor’s Committee; and (x) any party that requests

service pursuant to Bankruptcy Rule 2002. Under the circumstances, the notice given by the



                                             7
              Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 8 of 40



Debtors of the Motion, the relief requested therein, and of the Final Hearing is good, sufficient,

and appropriate and complies with Bankruptcy Rules 2002, 4001(b), (c), and (d).

       BASED UPON THE STIPULATED TERMS SET FORTH HEREIN, AND

FINDINGS OF FACT AND CONCLUSIONS OF LAW, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED:

       1.      Motion Granted. The Motion is GRANTED to the extent provided herein on a

final basis. Any objection to the relief requested in the Motion to the extent not withdrawn or

resolved is hereby overruled. Except as otherwise set forth herein, the Interim Order is hereby

ratified in all respects as it was in effect from the date of entry through and including entry of

this Final Order.

       2.      Authorization to Use Cash Collateral. Subject to the terms and conditions of this

Final Order, the Court hereby authorizes the Debtors to use the Cash Collateral during the

period beginning with the Petition Date and ending on the Termination Date (as defined

herein) (such period, the “Budget Period”), for the disbursements set forth in the 13-week

cash disbursements and receipts budget (which budget shall include a 13-week forecast of

transaction costs and capital expenditures) attached as Exhibit 1 hereto (as such budget may be

modified from time to time by the Debtors with the prior written consent of the Prepetition Agent

as set forth in this paragraph and in paragraph 3(a) of this Final Order (the “Budget”), and for no

other purposes.

       3.      Budget.

               (a)    Subject to the deviation allowance(s) provided below (each a “Permitted

Deviation”), the Debtors will not permit for any applicable Measurement Period (as defined

herein): (i) the actual receipts and collections during such Measurement Period to be less than



                                             8
              Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 9 of 40



ninety percent (90%) of the projected receipts set forth on the Budget for such Measurement

Period; or (ii) the actual disbursements during such Measurement Period to exceed one hundred

ten percent (110%) of the projected disbursements set forth on the Budget for such Measurement

Period (excluding for purposes of Budget testing set forth in this paragraph 3(a), Allowed

Professional Fees (as defined in paragraph 15(a) of the Final Order), Adequate Protection Fees

(as defined in paragraph 8(d) of the Final Order), and payments to the U.S. Trustee). The

Debtors shall be permitted to carry forward unused amounts to successive weeks on a line-by-

line basis for purposes of Budget testing set forth in this paragraph 3(a), with no carry-over

surplus to any other line item(s) or to a Subsequent Budget Period (as defined herein), if any,

except to the extent agreed to in writing as set forth in this paragraph. The Prepetition Agent

may, in its sole discretion, agree in writing to the use of the Cash Collateral (i) in a manner or

amount which does not conform to the Budget (other than Permitted Deviations) (each such

approved non-conforming use of Cash Collateral, a “Non-Conforming Use”) or (ii) for the

period following the extension of the Termination Date pursuant to paragraph 5 of this Final

Order (such period, the “Subsequent Budget Period”). If such written consent is given, the

Debtors shall be authorized pursuant to this Final Order to expend Cash Collateral for any such

Non-Conforming Use or any such Subsequent Budget Period in accordance with a subsequent

Budget (a “Subsequent Budget”) without further Court approval, and the Prepetition Secured

Parties shall be entitled to all of the protections specified in this Final Order for any such use of

Cash Collateral; provided that each such permitted Non-Conforming Use shall be deemed a

modification to the Budget for all testing purposes. The Debtors shall provide notice of any

Non-Conforming Use, Subsequent Budget Period and Subsequent Budget to the United States

Trustee and the Creditors’ Committee.



                                              9
             Case 19-10234-KG         Doc 353       Filed 03/29/19    Page 10 of 40



               (b)     Commencing on the date of entry of the Interim Order, and continuing

every week thereafter, the Debtors shall deliver to the Prepetition Agent, with a copy to the

Creditors’ Committee, a weekly sales report.

               (c)     During any Remedies Notice Period (as defined herein), the Debtors may

only use Cash Collateral to pay the following amounts and expenses solely in accordance with

the respective Budget line items: (i) the Carve-Out (as defined herein); (ii) obligations for unpaid

and accrued payroll and sales taxes; (iii) other expenses critical to keeping the business

operating; and (iv) any such other obligations subject to the prior written consent of the

Prepetition Agent.

               (d)     Notwithstanding anything to the contrary set forth in this Final Order, the

Cash Collateral and the Carve Out may not be used: (i) to investigate (except as expressly

provided herein), initiate, prosecute, join, or finance the initiation or prosecution of any claim,

counterclaim, action, suit, arbitration, proceeding, application, motion, objection, defense, or

other litigation of any type (A) against the Prepetition Secured Parties or seek relief that would

impair the rights and remedies of the Prepetition Secured Parties under the Loan Documents or

this Final Order, including, without limitation, for the payment of any services rendered by the

professionals retained by the Debtors or the Creditors’ Committee in connection with the

assertion of or joinder in any claim, counterclaim, action, proceeding, application, motion,

objection, defense, or other contested matter, the purpose of which is to seek, or the result of

which would be to obtain, any order, judgment determination, declaration, or similar relief that

would impair the ability of the Prepetition Secured Parties to recover on the Prepetition Secured

Obligations or seeking affirmative relief against the Prepetition Secured Parties; (B) invalidating,

setting aside, avoiding, or subordinating, in whole or in part, the Prepetition Secured Obligations



                                               10
             Case 19-10234-KG          Doc 353     Filed 03/29/19     Page 11 of 40



or Prepetition First Priority Liens on the Prepetition Collateral; or (C) for monetary, injunctive,

or other affirmative relief against the Prepetition Secured Parties or their Prepetition First

Priority Liens on the Prepetition Collateral that would impair the ability of the Prepetition

Secured Parties to assert or enforce any lien, claim, right, or security interest or to realize or

recover on the Prepetition Secured Obligations; (ii) for objecting to or challenging in any way

the legality, validity, priority, perfection, or enforceability of the claims, lien, or interests

(including the Prepetition First Priority Liens) held by or on behalf of the Prepetition Secured

Parties; (iii) for asserting, commencing, or prosecuting any claims or causes of action

whatsoever, including, without limitation, any Avoidance Actions against the Prepetition

Secured Parties; or (iv) for prosecuting an objection to, contesting in any manner, or raising any

defenses to, the validity, extent, amount, perfection, priority, or enforceability of the Prepetition

First Priority Liens or any other rights or interests of the Prepetition Secured Parties; provided,

however, an amount up to $100,000.00 of Cash Collateral nevertheless may be used by the

Creditors’ Committee solely to investigate the foregoing matters within the Challenge Period (as

defined herein).

       4.      Effect of Stipulation on Third Parties.

               (a)     Generally.    The representations, admissions, stipulations, agreements,

releases, and waivers set forth in this Final Order (collectively, the “Prepetition Lien and Claim

Matters”) are and shall be binding on the Debtors, their estates and any successors thereto

(including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected for the

Debtors), creditors, responsible persons, examiners with expanded powers, any other estate

representative, and all parties in interest and all of their successors in interest and assigns,

including, without limitation, the Creditors’ Committee, unless, and solely to the extent that, a



                                              11
             Case 19-10234-KG         Doc 353       Filed 03/29/19   Page 12 of 40



party in interest with standing and requisite authority (other than the Debtors, as to which any

Challenge (as defined herein) is irrevocably waived and relinquished) (a) has timely filed the

appropriate papers, and timely commenced the appropriate proceeding required under the

Bankruptcy Code and Bankruptcy Rules, including, without limitation, as required pursuant to

Part VII of the Bankruptcy Rules (in each case subject to the limitations set forth in paragraph

3(d) of this Final Order) challenging the Prepetition Lien and Claim Matters (each such

proceeding or appropriate pleading commencing a proceeding or other contested matter, a

“Challenge”) by no later than (i) with respect to parties in interest other than the Creditors’

Committee, seventy-five (75) calendar days from the date of entry of the Interim Order, and (i)

with respect to the Creditors’ Committee, the earlier of (x) sixty (60) calendar days from the date

of appointment of the Creditors’ Committee and (y) the date of entry of this Final Order, as the

applicable period may be extended by the Court for good cause shown pursuant to an application

filed by a party in interest before the expiration of the Challenge Period (as defined herein), or

otherwise extended in writing from time to time in the sole discretion of the Prepetition Agent

(with respect to the Loan Documents) (as applicable for clauses (i) and (ii), the “Challenge

Period”); and (b) the Court enters judgment in favor of the plaintiff or movant in any such timely

and property commenced Challenge proceeding, and any such judgment has become final and is

not subject any further review or appeal.

               (b)    Binding Effect.       To the extent no Challenge is timely and properly

commenced during the Challenge Period by a party with requisite standing, or to the extent such

proceeding does not result in a final and non-appealable judgment or order of this Court that is

inconsistent with the Prepetition Lien and Claim Matters, then, without further notice, motion, or

application to, order of, or hearing before, this Court and without the need or requirement to file



                                               12
              Case 19-10234-KG         Doc 353      Filed 03/29/19      Page 13 of 40



any proof of claim, the Prepetition Lien and Claim Matters shall, pursuant to this Final Order,

become binding, conclusive, and final on the Debtors, their estates, all creditors, any person,

entity, or party in interest in the Chapter 11 Cases, and their successors and assigns, and in any

Successor Case (as defined herein) for all purposes and shall not be subject to challenge or

objection by any party in interest, including, without limitation, a trustee, responsible individual,

examiner with expanded powers, or other representative of the Debtors’ estates. More

specifically, as to (i) any parties in interest, including the Creditors’ Committee, who fail to file a

Challenge within the Challenge Period, or if any such Challenge is filed and overruled, or (ii)

any and all matters that are not expressly the subject of a timely Challenge: (A) any and all such

Challenges by any party (including, without limitation, the Creditors’ Committee, any chapter 11

trustee, any examiner or any other estate representative appointed in these Chapter 11 Cases, or

any chapter 7 trustee, any examiner or any other estate representative appointed in any Successor

Cases (as defined herein)), shall be deemed to be forever waived and barred, (B) all of the

findings, Debtors’ Stipulations, waivers, releases, affirmations, and other stipulations hereunder

as to the priority, extent, validity, and enforceability as to the Prepetition Secured Parties’ claims,

lien, and interests shall be of full force and effect and forever binding upon the Debtors’

bankruptcy estates and all creditors, interest holders, and other parties in interest in the Chapter

11 Cases and any Successor Cases, and (C) the Prepetition Secured Parties and each their

respective agents, officers, directors, employees, attorneys, consultants, professionals,

successors, and assigns shall be deemed released and discharged from all claims and causes of

action arising out of or in any way relating to the Prepetition Lien and Claim Matters and shall

not be subject to any further objection or challenge by any party at any time.




                                               13
             Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 14 of 40



               (c)    No Standing. Nothing in this Final Order vests or confers on any person

(as defined in the Bankruptcy Code), including the Creditors’ Committee, standing or authority

to pursue any claim or cause of action belonging to the Debtors and/or their bankruptcy estates,

including, without limitation, any Challenge with respect to the Loan Documents or the

Prepetition Secured Obligations.

       5.      Termination Date.     The Debtors’ authorization, and the Prepetition Secured

Parties’ consent, to use Cash Collateral in accordance with this Final Order shall terminate on the

earliest to occur of (the “Termination Date”): (i) June 1, 2019, unless such date is extended

pursuant to the written consent by the Prepetition Agent; (ii) the termination or non-consensual

modification of this Final Order or the failure of this Final Order to be in full force and effect;

(iii) the entry of an order of this Court terminating the Debtors’ right to use Cash Collateral;

(iv) the dismissal of any of the Chapter 11 Cases or the conversion of any of the Chapter 11

Cases to a case under chapter 7 of the Bankruptcy Code (individually, a “Successor Case” and

collectively, the “Successor Cases”); (v) the appointment of a trustee or an examiner with

expanded powers; (vi) the delivery of a Termination Date Declaration (as defined herein) by the

Prepetition Agent, as set forth in paragraph 14 below; and (vii) March 29, 2019 (unless such

period is extended by the Prepetition Agent) if the Final Order, in form and substance acceptable

to the Prepetition Agent, has not been entered by the Court on or before such date.

       6.      Reporting Requirements/Access to Records. The Debtors shall provide the

Prepetition Agent with all reporting and other information required to be provided to the

Prepetition Agent under the Loan Documents, respectively. In addition to, and without limiting,

whatever rights to access the Prepetition Agent has under the Loan Documents, subject to

existing confidentiality agreements, upon reasonable notice and to the extent reasonably



                                             14
             Case 19-10234-KG          Doc 353      Filed 03/29/19   Page 15 of 40



requested, at reasonable times during normal business hours, the Debtors shall permit

representatives, agents, and employees of the Prepetition Agent, respectively, to: (i) have access

to and inspect the Debtors’ assets; (ii) examine the Debtors’ books and records, and (iii) discuss

the Debtors’ affairs, finances, and condition with the Debtors’ officers, directors, attorneys,

consultants, and financial advisors.    In addition, the Debtors shall provide the additional

information listed below to the Prepetition Agent. Further, the Debtors shall provide any new

Budget and Variance Report (as defined below) to counsel to the Creditors’ Committee.

               (a)    Weekly (or more or less frequently as may be agreed to between the

Debtors and the Prepetition Agent) calls with the Prepetition Agent and its advisors;

               (b)    Presentations to the Prepetition Secured Parties at times and places as the

Prepetition Agent may reasonably request;

               (c)    Beginning on the Thursday following the second full week following the

Petition Date, and every two (2) weeks thereafter, an updated rolling 13-week cash flow

forecast of the Debtors and their subsidiaries substantially in the form of the Budget (each, a

“Proposed Budget”), which Proposed Budget, upon written approval by the Prepetition Agent,

shall become the new Budget;

               (d)    Beginning on the Thursday following the second full week following the

Petition Date, a weekly/variance reconciliation report (a “Variance Report”) on the Thursday of

each week setting forth on a weekly basis for the prior week and on a cumulative basis from the

Petition Date through the fourth (4th) full week after the Petition Date and then on a rolling two

(2) week basis at all times thereafter (each of the foregoing, a “Measurement Period”) the

Debtors’ (i) total cash receipts and (ii) total disbursements, noting therein variances from

amounts set forth for such periods in the Budget;



                                             15
             Case 19-10234-KG         Doc 353     Filed 03/29/19    Page 16 of 40



               (e)    Beginning on the third business day of each week starting with the first

full calendar week following the Petition Date, each Professional Person (as defined herein) shall

deliver to the Prepetition Agent a statement setting forth a good-faith estimate of the amount of

fees and expenses incurred during the preceding week by such Professional Person (through

Saturday of such week, the “Calculation Date”) (collectively, “Estimated Fees and Expenses”),

along with a good-faith estimate of the cumulative total amount of unreimbursed fees and

expenses incurred through the applicable Calculation Date and a statement of the amount of such

fees and expenses that have been paid to date by the Debtors (each such statement, a “Weekly

Statement”); provided, that within one business day of the occurrence of the Termination

Declaration Date (as defined herein), each Professional Person shall deliver one additional

statement (the “Final Statement”) setting forth a good-faith estimate of the amount of fees and

expenses incurred during the period commencing on the calendar day after the most recent

Calculation Date for which a Weekly Statement has been delivered and concluding on the

Termination Declaration Date;

               (f)    Except in the event not reasonably practicable, the Debtors shall provide

copies of all substantive motions, applications, other pleadings, and proposed forms of order with

respect thereto (all of which shall be in form and substance reasonably acceptable to the

Prepetition Agent) to the Prepetition Agent at least two (2) business days prior to the filing of

any such substantive motions, applications, other pleadings, and proposed forms of order with

respect thereto with the Court; and

               (g)    Beginning March 30, 2019, and the thirtieth (30th) day of each month

thereafter, a monthly and year-to-date income statement and balance sheet beginning with the

year-to-date period ended March 2, 2019.



                                             16
             Case 19-10234-KG          Doc 353     Filed 03/29/19     Page 17 of 40



       7.      Insurance. At all times, the Debtors shall maintain casualty and loss insurance

coverage for the Prepetition Collateral and the Collateral (as defined herein) on substantially the

same basis as maintained prior to the Petition Date.

       8.      Adequate Protection. In consideration for the Debtors’ use of the Prepetition

Collateral (including Cash Collateral), the Prepetition Secured Parties shall receive the following

Adequate Protection:

               (a)     Adequate Protection Liens. Subject only to the Carve Out and the terms

of this Final Order, pursuant to Bankruptcy Code sections 361, 363(e) and 364, and in

consideration of the stipulations and consents set forth herein, as adequate protection for and

solely to the extent of any diminution in the value, from and after the Petition Date, of the

Prepetition Secured Lenders’ interests in the Prepetition Collateral (including Cash Collateral)

resulting from: (i) the use, sale, or lease of the Prepetition Collateral; and (ii) the imposition of

the automatic stay (the “Adequate Protection Obligations”), the Debtors hereby grant to the

Prepetition Agent, for the benefit of the Prepetition Secured Parties an additional and

replacement valid, binding, enforceable, non-avoidable, and automatically perfected, nunc pro

tunc to the Petition Date, postpetition security interest in and lien on (the “Adequate Protection

Liens”), without the necessity of the execution by the Debtors (or recordation or other filing) of

security agreements, control agreements, pledge agreements, financing statements, mortgages, or

other similar documents, all of the right, title and interest of the Debtors and their “estates” (as

created pursuant to Bankruptcy Code section 541(a)) in, to, and under all present and after-

acquired property and assets of the Debtors of any nature whatsoever, whether real or personal,

tangible or intangible, wherever located, including, without limitation, all cash and Cash

Collateral of the Debtors, and any investment of such cash and Cash Collateral, accounts



                                              17
             Case 19-10234-KG          Doc 353      Filed 03/29/19    Page 18 of 40



receivable and other rights to payment, whether arising before or after the Petition Date,

inventory, general intangibles, chattel paper, real property and leaseholds and proceeds thereof

(provided, however, Adequate Protection Liens shall only be granted on the leaseholds if

expressly permitted under the lease, and to the extent that any lease prohibits the granting of a

lien thereon, the Prepetition Agent shall be granted a lien only on the economic value of,

proceeds of sale or other disposition of, and any other proceeds and products of such leasehold

interests), plants, fixtures, machinery, equipment, commercial tort claims, deposit accounts, cash

and cash equivalents, rights under letters of credit, capital stock and other equity or ownership

interest held by the Debtors, including equity interests in subsidiaries and all other investment

property, investments, patents, trademarks, trade names, copyrights, licenses, rights under license

agreements and other intellectual property, inter-company notes or receivables due to each

Debtor, all of the Collateral (as defined in the Credit Agreement), and all proceeds from

Avoidance Actions of the Debtors or their estates, and as to all of the foregoing, all rents, issues,

products, proceeds and profits generated by any of the foregoing (collectively, the “Collateral”).

The Adequate Protection Liens are subject or subordinate only to (1) the Carve Out, and (2) the

Permitted Prior Liens.     Moreover, the Adequate Protection Liens shall not be subject or

subordinate to or made pari passu with (x) any lien or security interest that is avoided and

preserved for the benefit of the Debtors’ estates under Bankruptcy Code section 551, (y) any

intercompany claim, whether secured or unsecured, of any Debtor or any domestic or foreign

subsidiary or affiliate of any Debtor, or (z) any other lien or security interest under Bankruptcy

Code sections 361, 363, or 364 or otherwise except as expressly provided in this Final Order.

               (b)     Prepetition   Secured    Parties’   Superpriority    Claims.    Pursuant   to

Bankruptcy Code section 507(b), the Prepetition Agent for the benefit of the Prepetition Secured



                                               18
             Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 19 of 40



Parties, effective as of the entry of this Final Order, are hereby further granted an allowed

superpriority administrative expense claim (the “Superpriority Claim”) in each of the chapter 11

cases or any Successor Case, for the diminution in the value of the Prepetition Collateral, if any,

subsequent to the Petition Date, which claims shall be junior only to the Carve Out, but shall be

senior to and have priority over all other administrative expenses pursuant to the Bankruptcy

Code (including the kinds specified in or arising or ordered pursuant to Bankruptcy Code

sections 105(a), 326, 328, 330, 331, 503(b), 506(c), 507, 546(c), 552(b), 726, and 1114 or

otherwise, whether or not such expenses or claims may become secured by a judgment lien or

other nonconsensual lien, levy, or attachment) and all other claims against the Debtors or their

estates in any of the Chapter 11 Cases or any Successor Cases, at any time existing or arising, of

any kind or nature whatsoever. The Superpriority Claim shall be against each Debtor on a joint

and several basis, and shall be payable from and have recourse to all assets and properties of

each of the Debtors. Except for the Carve Out, the Superpriority Claim shall not be made subject

to, or pari passu with, any claim heretofore or hereinafter granted or created in any of the chapter

11 cases or any Successor Cases, shall be valid and enforceable against the Debtors, their estates,

and any successors or assigns thereto, including, without limitation, any trustee appointed in any

of the chapter 11 cases or any Successor Cases.

               (c)     Payment of Fees and Expenses.         As further adequate protection, the

Debtors shall pay in cash, without the need for the filing of formal fee applications:

(i) immediately upon entry of this Final Order, the reasonable and documented out-of-pocket

professional fees, expenses, and disbursements (including, but not limited to, the fees, expenses,

and disbursements of counsel and third-party consultants, including financial advisors and

auditors) incurred by the Prepetition Secured Parties under the Loan Documents arising prior to



                                              19
             Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 20 of 40



the Petition Date; and (ii) the reasonable and documented out-of-pocket professional fees,

expenses, and disbursements (including, but not limited to, the fees, expenses, and disbursements

of counsel and third-party consultants, including financial advisors and auditors) incurred by the

Prepetition Secured Parties under the Loan Documents arising subsequent to the Petition Date

(the “Adequate Protection Fees”). After delivery of a monthly summary statement of any

requested Adequate Protection Fees (which shall include the total number of hours billed by

attorney or other professional and a summary description of services) to counsel for the Debtors,

the U.S. Trustee, and the Creditors’ Committee, the Debtors shall pay such fees, costs, and

expenses within ten (10) days from delivery thereof. Any and all amounts paid by the Debtors as

Adequate Protection Fees are deemed permitted uses of Cash Collateral and not subject to the

Budget or any Variance Report.

               (d)     Payment of Interest to Prepetition Secured Parties. As further adequate

protection, the Debtors shall pay, in cash, interest to the Prepetition Secured Parties at the non-

default rate in effect as of the Petition Date at such times as provided for in and in accordance

with the terms of the Loan Documents. For the avoidance of doubt, to the extent that any

electronic funds transfers payable to the Debtors are returned or reversed for any reason, the

Prepetition Agent shall be authorized to apply as adequate protection the proceeds of Cash

Collateral to reimburse the Prepetition Agent an amount equaling the provisional credit provided

to the Debtors for any such returned or reversed electronic funds transfer.

               (e)     Adequate Protection Reservation. The receipt by the Prepetition Secured

Parties of the adequate protection provided herein shall not be deemed an admission that the

interests of the Prepetition Secured Parties are adequately protected. Further, this Final Order

shall not prejudice or limit the rights of the Prepetition Secured Parties to seek additional relief



                                              20
             Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 21 of 40



with respect to the use of Cash Collateral or for additional adequate protection, without prejudice

to the respective rights of the Debtors, the Creditors’ Committee, or any party in interest to

contest the seeking of such relief by the Prepetition Secured Parties. Each of the Debtors shall be

jointly and severally liable for the Adequate Protection provided for herein.

               (f)     Application of Proceeds of Collateral. The Debtors shall make payments

to the Prepetition Agent to be applied toward the Prepetition Secured Obligations to the extent

provided in the Budget; provided, however, that such payments shall be subject to disgorgement

to the extent any Challenge asserted in accordance with the terms of this Final Order is

ultimately sustained by the Court.

       9.      Modification of Automatic Stay. The automatic stay under Bankruptcy Code

section 362(a) is hereby modified as necessary to effectuate all of the terms and provisions of

this Final Order, including, without limitation, to: (a) permit the Debtors to provide the adequate

protection provided herein; (b) permit the Debtors to perform such acts as the Prepetition

Secured Parties may reasonably request to assure the perfection and priority of the Adequate

Protection Liens granted herein; and (c) authorize the Debtors to make payments in accordance

with the terms of this Final Order.

       10.     Cash Management.         The Debtors shall maintain their cash management

arrangements in a manner consistent with the final order [Docket No. 193] granting the Debtors’

Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to

Operate Their Cash Management System, (B) Honor Certain Prepetition Obligations Related

Thereto, (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany

Transactions, and (II) Granting Related Relief [Docket No. 7], entered or to be entered

substantially contemporaneously herewith. The Debtors shall not use, sell or lease any material



                                             21
              Case 19-10234-KG         Doc 353       Filed 03/29/19   Page 22 of 40



assets outside the ordinary course of business, or seek authority of this Court to do any of the

foregoing, without the prior written consent of the Prepetition Agent.

       11.     Disposition of Collateral. The Debtors shall not sell, transfer, lease, encumber or

otherwise dispose of any portion of the Prepetition Collateral or the Collateral outside of the

ordinary course of business without the prior written consent of the Prepetition Agent, as

applicable, unless such sale, transfer, lease, encumbrance or other disposition is approved by the

Court and results in the indefeasible payment in full in cash of the Prepetition Secured

Obligations and, with respect to any letters of credit, either replacement thereof or the posting of

Cash Collateral in the amount of 105% of such letters of credit.

       12.     Milestones. The Prepetition Secured Parties have conditioned the Debtors’ use of

Cash Collateral on compliance with the following requirements by the applicable date set forth

below (collectively, the “Milestones”):

               (a)     Entry of an interim order in form and substance reasonably acceptable to

the Prepetition Agent approving the Debtors’ Motion for Entry of Interim and Final Orders (I)

Authorizing the Debtors to Assume the Consultant Agreement, (II) Approving Procedures for

Store Closing Sales, (III) Approving the Implementation of a Customary Store Bonus Program

and Payments to Non-Insiders Thereunder, and (IV) Granting Related Relief (the “GOB Sale

Motion”) within three (3) business days of the Petition Date and entry of a final order in form

and substance reasonably acceptable to the Prepetition Agent approving the GOB Sale Motion

within thirty (30) days of the Petition Date;

               (b)     Filing of a bid procedures motion for the sale of substantially all of the

Debtors’ assets (the “Bid Procedures Motion”), together with one or more stalking horse asset

purchase agreements (in form and substance reasonably acceptable to the Prepetition Agent)



                                                22
             Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 23 of 40



(each a “Stalking Horse Agreement”) executed by one or more stalking horse bidders (each, a

“Stalking Horse Bidder”) reasonably acceptable to the Prepetition Agent, as applicable, no later

than the two (2) calendar days after the Petition Date;

               (c)     Entry of an order in form and substance reasonably acceptable to the

Prepetition Agent approving bid procedures and other sale-related procedures and protections by

the date that is twenty-one (21) calendar days from the Petition Date;

               (d)     Commencement of an auction of substantially all of the Debtors’ assets

(the “Auction”) by the date that is twenty-eight (28) calendar days from the Petition Date;

               (e)     Within thirty (30) calendar days from the Petition Date, the Debtors shall

obtain entry of an order in form and substance reasonably acceptable to the Prepetition Agent

approving the sale of certain of the Debtors’ assets related thereto as contemplated the applicable

Staking Horse Agreement (“Sale Order”), which provides that the net sale proceeds shall be

applied to the Prepetition Secured Obligations;

               (f)     Closing of the sale provided for in the Sale Order by the date that is thirty-

two (32) calendar days from the Petition Date; and

       Each of the dates or periods in this paragraph 12 may be extended by mutual agreement

between the Debtors and the Prepetition Agent, which agreement may be evidence by an e-mail

confirmation between the parties. For the avoidance of doubt, the failure of the Debtors to

comply with any of the Milestones or any other terms of this Final Order shall constitute an

Event of Default hereunder.

       13.     Events of Default. The occurrence of any of the following events, unless waived

in writing by the Prepetition Agent, shall constitute an event of default (each, an “Event of

Default”):



                                              23
              Case 19-10234-KG         Doc 353      Filed 03/29/19      Page 24 of 40



               (a)     the Debtors’ continued use of Cash Collateral after the Termination Date

without the written consent of the Prepetition Agent;

               (b)     the Debtors’ failure to (i) comply with the Budget, as required by

paragraph 3(a) hereof, and related reporting and covenant requirements, as required by paragraph

6 hereof, or (ii) perform, in any material respect, any of their obligations under this Final Order,

including, but not limited to, the Debtors’ failure to make any payments required under

paragraphs 8(c) and 8(d) hereof, dispose of Prepetition Collateral or Collateral in compliance

with paragraph 11 hereof, or comply with the Milestones under paragraph 12 hereof;

               (c)     the Debtors obtaining postpetition credit or incurring postpetition

indebtedness that is (i) secured by a security interest, mortgage or lien on all or any portion of the

Prepetition Collateral or Collateral which is equal to or senior to, any security interest, mortgage

or lien of the Prepetition Secured Parties in the Prepetition Collateral or the Adequate Protection

Liens in the Collateral, or (ii) entitled to priority administrative status which is equal to or senior

to the Adequate Protection Superpriority Claims;

               (d)     any lien or security interest purported to be created under the Loan

Documents shall cease to be, shall be asserted by the Debtors not to be, or shall otherwise be

determined by the Court not to be, a valid and perfected lien on or security interest in any

Prepetition Collateral, with the priority required by the Loan Documents or herein;

               (e)     the failure by the Debtors to deliver to the Prepetition Agent any of the

documents or other information required to be delivered pursuant to this Final Order when due or

any such documents or other information shall contain a material misrepresentation;




                                               24
             Case 19-10234-KG          Doc 353     Filed 03/29/19     Page 25 of 40



               (f)     dismissal of any of the Chapter 11 Cases, conversion of any of the Chapter

11 Cases to chapter 7, or the appointment of a chapter 11 trustee or examiner with expanded

powers in any of the Chapter 11 Cases;

               (g)     an order shall be entered staying, reversing, vacating, amending, or

rescinding any of the terms of this Final Order without the consent of the Prepetition Agent;

               (h)     the filing by any Debtor of any motion, pleading, application or adversary

proceeding challenging the validity, enforceability, perfection or priority of the liens securing the

Prepetition Indebtedness or asserting any other cause of action against and/or with respect to the

Prepetition Indebtedness, the Prepetition Collateral securing the Prepetition Indebtedness or any

of the Prepetition Secured Parties (or if the Debtors support any such motion, pleading,

application or adversary proceeding commenced by any third party);

               (i)     the entry of an order or judgment by this Court or any other court:

(i) modifying, limiting, subordinating, or avoiding the priority of the obligations of the Debtors

under this Final Order, the obligations of the Debtors under the Loan Documents, or the

perfection, priority, or validity of the Prepetition First Priority Liens or the Adequate Protection

Liens; (ii) imposing, surcharging, or assessing against the Prepetition Secured Parties’ claims or

the Prepetition Collateral or the Collateral, any costs or expenses, whether pursuant to

Bankruptcy Code section 506(c) or otherwise; (iii) impairing any of the Prepetition Secured

Parties’ right to credit bid; and (iv) authorizing the obtaining of postpetition credit or the

incurrence of postpetition indebtedness that is secured by a security interest, mortgage, or other

lien on all or any portion of the Prepetition Collateral or Collateral which is equal to or senior to

any security interest, mortgage, or other lien of the Prepetition Secured Parties, or granted herein




                                              25
             Case 19-10234-KG          Doc 353     Filed 03/29/19     Page 26 of 40



or entitled to administrative expense priority status which is equal or senior to that granted to the

Prepetition Secured Parties herein;

               (j)     the sale of the Debtors’ assets outside the ordinary course of business

without the prior written consent of the Prepetition Agent; or

               (k)     any Cash Collateral or the Carve Out is used, whether or not pursuant to

Court order, in a manner not permitted by this Final Order, including paragraph 3 hereof.

       14.     Exercise of Remedies. Upon the occurrence and at any time during the

continuation of an Event of Default, the Debtors shall immediately cease using Cash Collateral

and the Prepetition Agent may, upon five (5) business days’ (the “Remedies Notice Period”)

written notice to counsel to the Debtors, counsel to the Creditors’ Committee, and the U.S.

Trustee (which such notice may be by electronic mail) (a “Termination Date Declaration”) and

in accordance with the terms and conditions of this Final Order, exercise the rights and

remedies available under the Loan Documents, this Final Order or applicable law, including,

without limitation, foreclosing upon and selling all or a portion of the Prepetition Collateral or

Collateral in order to collect any amounts payable to the Prepetition Secured Parties pursuant to

this Final Order and apply the same to such obligations; provided, however, the Prepetition

Secured Parties may only enter upon any leased premises of the Debtors for the purpose of

exercising any remedy with respect to Prepetition Collateral located thereon pursuant to (a) a

separate written agreement with or the written consent of the landlord, (b) rights available under

applicable non-bankruptcy law, or (c) upon further order of the bankruptcy court after notice to

the landlord and an opportunity to be heard. The automatic stay under section 362 of the

Bankruptcy Code shall be deemed immediately modified and vacated to the extent necessary to

permit such actions. The Debtors or the Creditors’ Committee shall be entitled to seek an



                                              26
              Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 27 of 40



emergency hearing with the Court during the Remedies Notice Period for the sole purpose of

contesting whether an Event of Default has occurred and/or is continuing and such other matters

as the Court may wish to consider. Upon the expiration of the Remedies Notice Period, the

Prepetition Agent shall be permitted to exercise all remedies set forth herein, in the Loan

Documents, and as otherwise available at law without further order of or application or motion to

the Court. Any delay or failure of any of the Prepetition Secured Parties to exercise rights

under any Loan Document or this Final Order shall not constitute a waiver of their respective

rights hereunder, thereunder or otherwise. Notwithstanding the occurrence of the Termination

Date or anything herein, all of the rights, remedies, benefits and protections provided to the

Prepetition Secured Parties under this Final Order shall survive the Termination Date.

       15.     Carve Out; Payment of Estate Professionals.

               (a)     Generally. As used in this Final Order, the “Carve Out” means the sum of

(i) all fees required to be paid to the Clerk of the Court and to the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code plus interest at the statutory

rate (without regard to the notice set forth in (iii) below); (ii) all reasonable fees and expenses up

to $50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in (iii) below); (iii) to the extent allowed at any time, whether by interim

order, procedural order, or otherwise, all unpaid fees and expenses (the “Allowed Professional

Fees”) incurred by persons or firms retained by the Debtors pursuant to section 327, 328, or 363

of the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’ Committee pursuant to

section 328 or 1103 of the Bankruptcy Code (solely with respect to the Creditors’ Committee,

strictly subject to the Budget and the line items applicable to such Creditors’ Committee

professionals set forth therein) (the “Committee Professionals” and, together with the Debtor



                                               27
             Case 19-10234-KG        Doc 353      Filed 03/29/19    Page 28 of 40



Professionals, the “Professional Persons”) at any time before or on the first business day

following delivery by the Prepetition Agent of a Carve Out Trigger Notice (as defined herein),

whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice (the

amounts in (i)-(iii) collectively are the “Pre-Carve Out Trigger Notice Cap”); and (iv) Allowed

Professional Fees of Professional Persons in an aggregate amount not to exceed $400,000

incurred after the first business day following delivery by the Prepetition Agent of the Carve Out

Trigger Notice, to the extent allowed at any time, whether by interim order, procedural order, or

otherwise (the amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice

Cap”); provided, that, the Carve Out shall not include any bonus, transaction, success fees,

completion fees, substantial contribution fees, or any other fees of similar import of any of the

foregoing for Professional Persons; provided further, that nothing herein shall waive the right of

any party to object to the allowance of any such fees and expenses. For purposes of the

foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or other

electronic means) by the Prepetition Agent to the Debtors, their lead restructuring counsel, the

U.S. Trustee, and counsel to the Creditors’ Committee, which notice may be delivered following

the occurrence and during the continuation of an Event of Default and upon termination of the

Debtors’ right to use Cash Collateral by the Prepetition Secured Parties, stating that the Post-

Carve Out Trigger Notice Cap has been invoked.

               (b)    Carve Out Reserves. On the day on which a Carve Out Trigger Notice is

given by the Prepetition Agent to the Debtors with a copy to counsel to the Creditors’ Committee

(the “Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a demand to

the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by

any Debtor to fund a reserve in an amount equal to the Pre-Carve Out Trigger Notice Cap. The



                                             28
              Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 29 of 40



Debtors shall deposit and hold such amounts in a segregated account in trust to pay such then

unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any

and all other claims. On the Termination Declaration Date, after funding the Pre-Carve Out

Trigger Notice Reserve, the Debtors shall utilize all remaining cash on hand as of such date and

any available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-

Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve” and, together with

the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to any and all other

claims. All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (i) through (iii) of the definition of Carve Out set forth above (the

“Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger

Notice Cap, until paid in full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve

has not been reduced to zero, to pay the Prepetition Agent for the benefit of the Prepetition

Secured Parties, unless the Prepetition Secured Obligations have been indefeasibly paid in full,

in cash, in which case any such excess shall be paid to the Debtors’ creditors in accordance with

their rights and priorities as of the Petition Date. All funds in the Post-Carve Out Trigger Notice

Reserve shall be used first to pay the obligations set forth in clause (iv) of the definition of Carve

Out set forth above (the “Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out

Trigger Notice Reserve has not been reduced to zero, to pay the Prepetition Agent for the benefit

of the Prepetition Secured Parties, unless the Prepetition Secured Obligations have been

indefeasibly paid in full, in cash, in which case any such excess shall be paid to the Debtors’

creditors in accordance with their rights and priorities as of the Petition Date. Notwithstanding

anything to the contrary in the Loan Documents, or this Final Order, if either of the Carve Out

Reserves is not funded in full in the amounts set forth in this paragraph 15, then, any excess



                                               29
               Case 19-10234-KG        Doc 353     Filed 03/29/19     Page 30 of 40



funds in one of the Carve Out Reserves following the payment of the Pre-Carve Out Amounts

and Post-Carve Out Amounts, respectively, shall be used to fund the other Carve Out Reserve,

up to the applicable amount set forth in this paragraph 15, prior to making any payments to the

Prepetition Agent or any of the Debtors’ creditors, as applicable. Notwithstanding anything to

the contrary in the Loan Documents or this Final Order, following delivery of a Carve Out

Trigger Notice, the Prepetition Agent shall not sweep or foreclose on cash (including cash

received as a result of the sale or other disposition of any assets) of the Debtors until the Carve

Out Reserves have been fully funded, but shall have a security interest in any residual interest in

the Carve Out Reserves, with any excess paid to the Prepetition Agent for application in

accordance with the Loan Documents. Further, notwithstanding anything to the contrary in this

Final Order, (i) disbursements by the Debtors from the Carve Out Reserves shall not constitute

Obligations (as defined in the Loan Documents) or increase or reduce the Prepetition Secured

Obligations, (ii) the failure of the Carve Out Reserves to satisfy in full the Allowed Professional

Fees shall not affect the priority of the Carve Out, and (iii) in no way shall the Budget, Carve

Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the foregoing be

construed as a cap or limitation on the amount of the Allowed Professional Fees due and payable

by the Debtors. For the avoidance of doubt and notwithstanding anything to the contrary in this

Final Order or in any Loan Documents, the Carve Out shall be senior to all liens and claims

securing the Prepetition Collateral, the Adequate Protection Liens, and the 507(b) Claim, and any

and all other forms of adequate protection, liens, or claims securing the Prepetition Secured

Obligations.

                (c)    Reservation of Rights. The Prepetition Secured Parties reserve their rights to

object to the allowance of any fees and expenses, including any fees and expenses sought that are not

provided for in the Budget. The payment of any fees or expenses of the Professional Persons

                                              30
              Case 19-10234-KG           Doc 353      Filed 03/29/19      Page 31 of 40



pursuant to the Carve-Out shall not, and shall not be deemed to, (i) reduce any Debtor’s obligations

owed to any of the Prepetition Secured Parties, or to any holder of a Permitted Prior Lien, or (ii)

modify, alter, or otherwise affect any of the liens and security interests of such parties in the

Collateral or Prepetition Collateral (or their respective claims against the Debtors).

                (d)        Payment of Allowed Professional Fees Prior to the Termination

Declaration Date.      Any payment or reimbursement made prior to the occurrence of the

Termination Declaration Date in respect of any Allowed Professional Fees shall not reduce the

Carve Out.

                (e)        No Direct Obligation To Pay Allowed Professional Fees. None of the

Prepetition Secured Parties shall be responsible for the payment or reimbursement of any fees or

disbursements of any Professional Person incurred in connection with the Chapter 11 Cases or

any successor cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or

otherwise shall be construed to obligate the Prepetition Secured Parties, in any way, to pay

compensation to, or to reimburse expenses of, any Professional Person or to guarantee that the

Debtors have sufficient funds to pay such compensation or reimbursement.

                (f)        Payment of Carve Out On or After the Termination Declaration Date.

Any payment or reimbursement made on or after the occurrence of the Termination Declaration

Date in respect of any Allowed Professional Fees shall permanently reduce the Carve Out on a

dollar-for-dollar basis.

        16.     Release. Subject to paragraph 4 of this Final Order, the Debtors on behalf of

themselves and their estates (including any successor trustee or other estate representative in any

of the Chapter 11 Cases or Successor Cases) and any party acting by, or through, the Debtors or

their estates, hereby, to the maximum extent permitted by applicable law, unconditionally,

irrevocably and fully, forever waives and releases the Prepetition Agent and each of the other

                                                31
                 Case 19-10234-KG      Doc 353     Filed 03/29/19     Page 32 of 40



Prepetition Secured Parties, and each of their respective former, current, or future officers,

employees, directors, agents, representatives, owners, members, partners, financial advisors,

legal advisors, shareholders, managers, consultants, accounts, attorneys, affiliates, and

predecessors in interest of any and all “claims” (as defined in section 101(5) of the Bankruptcy

Code), counterclaims, causes of action, defenses or setoff rights that exist on the date hereof

relating to any of the Prepetition Collateral and any of the Loan Documents or the transactions

contemplated under such documents, whether known, unknown, asserted, unasserted, suspected,

unsuspected, accrued, unaccrued, fixed, contingent, pending or threatened, arising at law or in

equity, including, without limitation, any so-called “lender liability,” recharacterization,

subordination, avoidance or other claim arising under or pursuant to section 105 or chapter 5

of the Bankruptcy Code or under any other similar provisions of applicable state or federal

law and any and all claims and causes of action regarding the validity, priority, perfection or

avoidability of the liens or the claims of the Prepetition Agent and the other Prepetition Secured

Parties.

           17.    Committee Settlement. Prior to the entry of this Final Order, the Debtors, the

Creditors’ Committee, and the Prepetition Secured Parties agreed to the terms of a global

settlement (the “Committee Settlement”) to address the Creditors’ Committee’s potential

challenges to this Final Order. The Committee Settlement provides as follows: (i) the Debtors

shall make payments to the Prepetition Agent to be applied toward the Prepetition Secured

Obligations to the extent provided in the Budget; (ii) the Debtors shall pay all accrued but unpaid

postpetition stub rent (i.e., rent incurred for the period from February 6, 2019 through February

28, 2019) for any non-residential real property leases that were not assumed and assigned to

Enesco (as defined in the First Day Declaration) in connection with the sale of substantially all of



                                              32
                 Case 19-10234-KG            Doc 353      Filed 03/29/19       Page 33 of 40



the Debtors’ assets within the later of (x) five Business Days after entry of this Final Order and

(y) the date that the Debtors complete their reconciliation of such amounts; (iii) the Debtors, the

Prepetition Secured Parties, and the Creditors’ Committee shall agree on an amount sufficient to

satisfy all reasonably anticipated allowed claims arising under section 503(b)(9) of the

Bankruptcy Code and the Debtors shall establish a reserve in such amount, provided, that in no

event shall such reserve exceed $500,000 absent the consent of the Prepetition Secured Parties;

and (iv) to the extent applicable, the Prepetition Secured Parties covenant not to pursue any

claims of the Debtors arising under section 547 of the Bankruptcy Code. As a result of the

Committee Settlement, the Creditors’ Committee has agreed to the termination of the Challenge

Period and not to assert a Challenge. Nothing in this Final Order is approving any distribution

that is inconsistent with the Bankruptcy Code’s priority scheme.

           18.     Local Texas Tax Authorities. Notwithstanding any provisions of the Interim

Order or this Final Order, any senior liens currently held by the Local Texas Tax Authorities 3 (to

be defined/listed), shall neither be primed by nor subordinated to any liens granted thereby.

Furthermore, from the proceeds of the non-ordinary course sale of any of the Debtors' assets

located in the state of Texas, the amount of $33,000 shall be set aside by the Debtors in a

segregated account (the “Local Texas Tax Account”) as adequate protection for the secured

claims of the Local Texas Tax Authorities. The liens asserted by the Local Texas Tax Authorities

shall attach to the Local Texas Tax Account to the same extent and with the same priority as the

liens the Local Texas Tax Authorities assert against such assets of the Debtors. The Local Texas

Tax Account shall be maintained solely for the purpose of providing adequate protection to the

Local Texas Tax Authorities prior to the distribution of any proceeds to any other creditor and
3
    The Local Texas Tax Authorities are Bexar County, Cameron County, Dallas County, Ector CAD, El Paso, Frisco,
      Hidalgo County, Irving ISD, Lewisville ISD, McAllen, McLennan County, Nueces County, Tarrant County and
      Victoria County, Texas.

                                                     33
             Case 19-10234-KG          Doc 353     Filed 03/29/19     Page 34 of 40



shall constitute neither the allowance of the claims of the Local Texas Tax Authorities, nor a

floor or cap on the amounts the Local Texas Tax Authorities may be entitled to receive.

Furthermore, the claims and liens of the Local Texas Tax Authorities shall remain subject to any

objections any party would otherwise be entitled to raise as to the priority, validity or extent of

such liens. Funds in the Local Texas Tax Account may be distributed upon agreement between

the Local Texas Tax Authorities and the Debtors, with the consent of the Prepetition Agent, or

by subsequent order of the Court, duly noticed to the Local Texas Tax Authorities and the

Prepetition Agent.

       19.     Reversal, Modification, Vacatur, or Stay. Any reversal, modification, vacatur, or

stay of any or all of the provisions of this Final Order shall not affect the validity or

enforceability of any Adequate Protection Liens, or any claim, lien, security interest, or priority

authorized or created hereby with respect to any Adequate Protection Obligations, incurred prior

to the effective date of such reversal, modification, vacatur, or stay. Notwithstanding any

reversal, modification, vacatur, or stay (a) this Final Order shall govern, in all respects, any use

of Cash Collateral or Adequate Protection Liens or Adequate Protection Superpriority Claims

incurred by the Debtors prior to the effective date of such reversal, modification, vacatur, or stay,

and (b) the Prepetition Secured Parties shall be entitled to all the benefits and protections granted

by this Final Order with respect to any such use of Cash Collateral or such Adequate Protection

Liens or Adequate Protection Superpriority Claims incurred by the Debtors.

       20.     Reservation of Rights. Notwithstanding anything to the contrary herein, the entry

of this Final Order and the transactions contemplated hereby shall not constitute an admission

nor be deemed an admission by the Prepetition Secured Parties that absent their consent to the

Debtors’ use of Cash Collateral under this Final Order their interest in the Prepetition Collateral



                                              34
             Case 19-10234-KG         Doc 353     Filed 03/29/19     Page 35 of 40



would be adequately protected. Except as otherwise expressly set forth herein, the entry of this

Final Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

or otherwise impair:     (a) the Prepetition Secured Parties’ rights to seek any other or

supplemental relief in respect of the Debtors, including the right to seek additional adequate

protection; (b) any of the Prepetition Secured Parties’ rights under the Bankruptcy Code or under

non-bankruptcy law, including, without limitation, the rights of the Prepetition Agent to (i)

request modification of the automatic stay of Bankruptcy Code section 362, (ii) request dismissal

of the Chapter 11 Cases, conversion of the Chapter 11 Cases to cases under chapter 7, or

appointment of a chapter 11 trustee or examiner with expanded powers, (iii) seek to propose,

subject to the provisions of Bankruptcy Code section 1121, a chapter 11 plan or plans; or (c) any

other rights, claims, or privileges (whether legal, equitable, or otherwise) of the Prepetition

Secured Parties.

       21.     No Waiver for Failure to Seek Relief. The failure or delay of the Prepetition

Secured Parties to seek relief or otherwise exercise any of their rights and remedies under this

Final Order, the Loan Documents, or applicable law, as the case may be, shall not constitute a

waiver of any rights hereunder, thereunder, or otherwise, by the Prepetition Secured Parties.

       22.     Section 507(b) Reservation.        Nothing herein shall impair or modify the

application of Bankruptcy Code section 507(b) in the event that the adequate protection provided

to the Prepetition Secured Parties hereunder is insufficient to compensate for the Adequate

Protection Obligations during the Chapter 11 Cases. Nothing contained herein shall be deemed a

finding by the Court, or an acknowledgment by the Prepetition Secured Parties, that the adequate

protection granted herein does in fact adequately protect the Prepetition Secured Parties against




                                             35
              Case 19-10234-KG         Doc 353        Filed 03/29/19   Page 36 of 40



any diminution in value of their interests in and against the Prepetition Collateral (including the

Cash Collateral).

       23.     Section 552(b) Waiver. The Prepetition Secured Parties shall be entitled to all of

the rights and benefits of Bankruptcy Code section 552(b) and the “equities of the case”

exception shall not apply.

       24.     Section 506(c) Waiver. The Debtors and their estates waive any claim under

Bankruptcy Code section 506(c) for any costs and expenses incurred in connection with the

preservation, protection or enhancement of, or realization by the Prepetition Secured Parties

upon the Prepetition Collateral or Collateral.

       25.     No Marshalling/Application of Proceeds.          In no event shall the Prepetition

Secured Parties be subject to the equitable doctrine of “marshalling” or any other similar doctrine

with respect to any of the Prepetition Collateral or Collateral or any proceeds thereof.

       26.     Good Faith. Based on the findings set forth in the Interim Order and this Final

Order and the record made during the Interim Hearing, the Final Hearing, if any, and in these

Chapter 11 Cases, pursuant to Bankruptcy Code sections 105, 361, 363, and 364, the Debtors and

the Prepetition Secured Parties are hereby found to be entities that have acted in “good faith” in

connection with the negotiation and entry of this Final Order and are entitled to the protections

afforded by Bankruptcy Code section 363(m).

       27.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct,

indirect, or incidental beneficiary.

       28.     No Liability to Third Parties. In permitting the use of the Cash Collateral or in

exercising any rights or remedies as and when permitted pursuant to this Final Order, the



                                                 36
             Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 37 of 40



Prepetition Secured Parties shall not be deemed to be in control of the operations of the Debtors

or to be acting as a “responsible person” or “owner or operator” with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in the United States

Comprehensive Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et

seq. as amended, or any similar federal or state statute), nor shall they owe any fiduciary duty to

the Debtors, their creditors or estates, or shall constitute or be deemed to constitute a joint

venture or partnership with the Debtors. Furthermore, nothing in this Final Order shall in any

way be construed or interpreted to impose upon the Prepetition Secured Parties any liability for

any claims arising from the prepetition or postpetition activities of the Debtors and/or their

affiliates (as defined in Bankruptcy Code section 101(2)).

       29.     Master Proof of Claim. Neither the Prepetition Agent nor any of the Prepetition

Secured Parties will be required to file proofs of claim in any of the Cases or successor cases,

and the Debtors’ stipulations herein, including, without limitation, in paragraph D hereof, shall

be deemed to constitute a timely filed proof of claim against the applicable Debtors.

Notwithstanding the foregoing, the Prepetition Agent (on behalf of itself and the other

Prepetition Secured Parties) is hereby authorized and entitled, but not required, in its sole

discretion, to file (and amend and/or supplement, as it sees fit) a master proof of claim for any

claims of the Prepetition Secured Parties arising from the applicable Loan Documents; provided

that nothing herein shall waive the right of any Prepetition Secured Party to file its own proofs of

claim against the Debtors.

       30.     Binding Effect of Final Order. The provisions of this Final Order shall be binding

upon all parties in interest in the Chapter 11 Cases, including the Prepetition Secured Parties, any

statutory committees that may be appointed in any Chapter 11 Cases, and the Debtors and their



                                              37
              Case 19-10234-KG          Doc 353     Filed 03/29/19    Page 38 of 40



respective successors and assigns and shall inure to the benefit of the Prepetition Secured Parties,

the Debtors and their respective successors and assigns. This Final Order shall bind any trustee

hereafter appointed or elected for the Debtors’ estates whether in the Chapter 11 Cases or in the

event of the conversion of the Chapter 11 Cases to liquidation cases under chapter 7 of the

Bankruptcy Code. Such binding effect is a benefit of the Prepetition Secured Parties’ bargain in

connection with the Debtors’ use of Cash Collateral and is an integral part of this Final Order.

Any payments to be made by the Debtors under any order (including any “First Day” order) shall

be made in accordance with this Final Order and the Budget.

       31.     Survival. The provisions of this Final Order and any actions taken pursuant

hereto shall survive the entry of any order: (i) confirming any chapter 11 plan, (ii) converting the

Chapter 11 Cases to chapter 7 cases, or (iii) dismissing the Chapter 11 Cases. The terms and

provisions of this Final Order, including, for the avoidance of doubt, the provisions in paragraph

4 hereof, as well as the adequate protection granted pursuant to this Final Order shall continue in

full force and effect notwithstanding the entry of any of the foregoing orders, and such claims

and liens shall maintain their priority as provided by this Final Order, the Loan Documents and

to the maximum extent permitted by law until all of the Prepetition Secured Obligations are

indefeasibly paid and satisfied in full in cash.

       32.     Effect of Dismissal. If the Chapter 11 Cases are dismissed or converted, then

neither the entry of this Final Order nor the dismissal or conversion of the Chapter 11 Cases shall

affect the rights of the Prepetition Secured Parties (to the extent of the adequate protection

provided hereunder) under the Loan Documents or this Final Order, and all rights and remedies

thereunder of the Prepetition Secured Parties (to the extent of adequate protection provided

hereunder) shall remain in full force and effect as if the Chapter 11 Cases had not been dismissed



                                               38
             Case 19-10234-KG        Doc 353      Filed 03/29/19    Page 39 of 40



or converted. If an order dismissing the Chapter 11 Cases is entered, such order shall provide (in

accordance with Bankruptcy Code sections 105 and 349) that (i) the adequate protection granted

to and conferred upon the Prepetition Secured Parties shall continue in full force and effect and

shall maintain their priorities as provided in this Final Order until the Adequate Protection

Obligation have been satisfied, (ii) this Court shall retain jurisdiction, notwithstanding such

dismissal, for the purpose of enforcing the adequate protection provided for herein, and (iii) any

hearing on a motion to dismiss the Chapter 11 Cases shall require at least twenty one (21) days

prior notice. The provisions of this Final Order, and any actions taken pursuant hereto, shall

survive the entry of and shall govern with respect to any conflict with any order that may be

entered confirming any chapter 11 plan, dismissing the Chapter 11 Cases or converting the

Chapter 11 Cases from chapter 11 to chapter 7.

       33.     Findings of Fact and Conclusions of Law. This Final Order shall constitute

findings of fact and conclusions of law and shall take effect and be fully enforceable nunc pro

tunc to the Petition Date immediately upon the entry thereof. To the extent that any findings of

fact are determined to be conclusions of law, such findings of fact shall be adopted as such; and

to the extent that any conclusions of law are determined to be findings of fact, such conclusions

of law shall be adopted as such.

       34.     Order Effective upon Entry.         Notwithstanding any applicability of any

Bankruptcy Rules, the terms and conditions of this Final Order shall be immediately effective

and enforceable upon its entry.




                                             39
             Case 19-10234-KG         Doc 353      Filed 03/29/19     Page 40 of 40



       35.     Retention of Jurisdiction. The Court has and will retain jurisdiction and power to

enforce this Final Order in accordance with its terms and to adjudicate any and all matters arising

from or related to the interpretation or implementation of this Final Order.




      Dated: March 29th, 2019                   KEVIN GROSS
      Wilmington, Delaware                    40UNITED STATES BANKRUPTCY JUDGE
